Case 4:15-cr-00204-WTM-CLR Document 239 Filed 05/13/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

UNITED STATES OF AMERICA
CASE NO. CR415-204

Vv.

)
)
)
)
TIMECKA GREEN, )
)
Defendant. )

)

 

ORDER

Before the Court is Defendant Timecka Green’s Motion for
Hardship Credit for Hard Time Served (Doc. 237) and the
Government’s Motion to Dismiss Defendant’s Motion (Doc. 238).
After careful consideration, the Government’s motion (Doc. 238) is
GRANTED and Defendant’s motion (Doc. 237) is DISMISSED.

In essence, Defendant argues that she should be awarded two
days’ credit for every one day she has served in custody because
her facility has been on lockdown since the onset of the COVID-19
pandemic. (Doc. 237 at 1.) Defendant provides no statutory
authority for such relief. The Government moves to dismiss
Defendant’s motion on the grounds that Defendant has failed to
exhaust her administrative remedies and that Defendant failed to
file her motion in the appropriate federal court. (Doc. 238 at 1.)
Because the Court finds no basis to reduce Defendant’s sentence or
to grant Defendant credit for time served, Defendant’s motion is

due to be dismissed.
Case 4:15-cr-00204-WTM-CLR Document 239 Filed 05/13/21 Page 2 of 4

A district court may only modify a term of imprisonment under
limited circumstances outlined in 18 U.S.C. § 3582(c). First, a
court may entertain a motion for compassionate release where the
defendant presents extraordinary and compelling circumstances
warranting release. See 18 U.S.C. § 3582(c) (1) (A). In this case,
the Court previously denied Defendant’s request for compassionate
release because Defendant failed to establish extraordinary and
compelling reasons. (Doc. 224 at 6.)

The second exception in § 3582(c) provides that “the court
may modify an imposed term of imprisonment to the extent otherwise
expressly permitted by statute or by Rule 35 of the Federal Rules
of Criminal Procedure... .” 18 U.S.C. § 3582(c) (1) (B). The third
exception allows a court to reduce a sentence that was “based on
a sentencing range that has subsequently been lowered by the
Sentencing Commission pursuant to 28 U.S.C. § 944(0).” 18 U.S.C.
§ 3582(c) (2). Defendant has made no argument or showing that she
is entitled to relief under the second or third statutory
exceptions of § 3582(c).

To the extent that Defendant argues that the BOP has
incorrectly calculated her time-served credit, the Court lacks
jurisdiction to consider her motion. The BOP, not the Court,
possesses the authority to determine the manner in which credit
for prior custody is applied toward a federal sentence. Rodriguez

v. Lamer, 60 F.3d 745, 747 (11th Cir. 1995) (“The Attorney General—
Case 4:15-cr-00204-WTM-CLR Document 239 Filed 05/13/21 Page 3 of 4

acting through the BOP-initially possesses the exclusive authority
under the law of this Circuit to compute sentence credit awards

after sentencing.”); United States v. Roberson, 746 F. App'x 883,

 

885 (lith Cir. 2018) (“The Supreme Court has held that the
responsibility for determining sentence-credit awards lies with
the Attorney General, through the BOP, as opposed to district
courts.”). “Granting credit for time served is initially an
administrative function, so a federal prisoner must pursue an
administrative remedy through the prison system before seeking

judicial review.” United States v. Martin, 362 F. App’x 69, 70

 

(llth Cir. 2010). As the Government highlights, Defendant has not
demonstrated that she has exhausted her administrative remedies
with the BOP. (Doc. 238 at 4.)

Even if Defendant had exhausted her administrative remedies,
the proper procedure for Defendant to mount a judicial challenge
to the BOP’s decision is to file a civil action under 28 U.S.C.
§ 2241 in the district and division of her confinement. See United

States v. Lassiter, 812 F. App’x 896, 900 (11th Cir. 2020)

 

(“Although the district court for the Southern District of Alabama
had sentenced Appellant, it had no jurisdiction to entertain his
§ 2241 petition for sentencing credit when Appellant was

incarcerated in another district.”); Fernandez v. United States,

 

941 F.2d 1488, 1495 (11th Cir. 1991). Here, Defendant is currently
incarcerated at FCI Aliceville in Aliceville, Alabama. See BOP

Inmate Locator, Federal Bureau of Prisons, https://www.bop.gov/i
Case 4:15-cr-00204-WTM-CLR Document 239 Filed 05/13/21 Page 4 of 4

nmateloc/ (last visited on May 12, 2021). Accordingly, if Defendant
wishes to challenge the BOP’s calculation of her sentence,
Defendant must file a § 2241 petition for sentencing credit in the
United States District Court for the Northern District of Alabama,
Western Division.

Finally, to the extent that Defendant intends to challenge
the conditions of her confinement, she must do so through a civil

lawsuit brought pursuant to 42 U.S.C. § 1983. See United States v.

 

Riggs, No. CR618-014-09, 2020 WL 7066325, at *2 n.2 (S.D. Ga. Dec.
2, 2020). Like a § 2241 petition, an action brought under § 1983
should be filed in the district of Defendant’s confinement. See

United States v. Barnes, No. CR 113-199, 2021 WL 1395199, at *2

 

(S.D. Ga. Apr. 13, 2021) (“[T]o the extent that Defendant
challenges the conditions of her confinement, she must do so
through a civil lawsuit brought pursuant to 42 U.S.C. § 1983 in
the district of her confinement.”). Accordingly, the Government’s
motion to dismiss Defendant’s motion (Doc. 238) is GRANTED. As a
result, Defendant’s motion (Doc. 237) is DISMISSED.

fL
SO ORDERED this /3—day of May 2021.

7 Ppa

WILLIAM T. MOORE, JIRY
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
